Tatloe, J.
For the reasons stated in the opinion now filed in the case of Ruhland and another v. The Supervisors of the Town of Hazel Green, ante, p. 664:, this court holds that the proceedings of said board of supervisors in laying out said highway are irregular and void. We therefore hold that the proceedings of the board of supervisors set out in the complaint in this action are no justification to said board for their threatened invasion of the lands and premises of the plaintiffs, and, upon the authority of the decision of this court in the case of Church v. Joint School District, ante, p. 399, decided at this term, and the cases cited in the opinion of Justice OktoN in that case, we also hold that the complaint states facts sufficient to justify the court in granting the injunction prayed for in such complaint. The circuit court should have continued the temporary injunction issued therein in favor of the appellants, and the order of said court dissolving the same is erroneous, and must be reversed.
By the Court. — So much of the order of the circuit court as dissolved the temporary injunction as to the appellants is reversed, with costs, and the cause is remanded for further proceedings.